11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of J.E.N., a juvenile,          * From the County Court at Law
                                                of Brown County,
                                                Trial Court No. 2520.

No. 11-21-00189-CV                            * September 29, 2022

                                              * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the juvenile court’s disposition order, and we remand this cause to the trial
court for further proceedings.